Exhibit 99.1 RESOLUTE ENERGY CORPORATION ANNOUNCES EXCHANGE OFFER DENVER, CO – June 5, 2017 – Resolute Energy Corporation (the “Company” or “Resolute”) (NYSE: REN) announced today that it has commenced a registered exchange offer (the “Exchange Offer”) to exchange up to $125,000,000 aggregate principal amount of its 8.50% Senior Notes due 2020 which have been registered under the Securities Act of 1933, as amended (the “Exchange Notes”), for up to $125,000,000 of its outstanding unregistered 8.50% Senior Notes due 2020, which were issued on May 12, 2017 (the “Old Notes”). The sole purpose of the Exchange Offer is to fulfill the Company’s obligations pursuant to a registration rights agreement entered into by the Company in connection with the sale of the Old Notes. Under that agreement, the Company agreed to file with the Securities and Exchange Commission (the “SEC”) a registration statement relating to the Exchange Offer whereby Exchange Notes, containing substantially identical terms to the Old Notes, would be offered in exchange for Old Notes that are validly tendered by the holders of those notes.After consummation of the Exchange Offer, but not before, the Exchange Notes will be fungible with, and have the same CUSIP or ISIN numbers as, the Company’s existing 8.50% Senior Notes due 2020 previously issued in an offering registered under the Securities Act of 1933, as amended.
